 Case 8:20-cv-00043-SB-ADS Document 190-15 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:2747




Summary Judgment Ex. 1n
      Hoose Declaration - Exhibit 15




                                                                       CFPB-JN-0109436
Case 8:20-cv-00043-SB-ADS Document 190-15 Filed 05/14/21 Page 2 of 3 Page ID
                                 #:2748
Case 8:20-cv-00043-SB-ADS Document 190-15 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:2749
